DETAILED ACTION
The applicant’s amendment filed on December 10, 2020 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 9,710,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current claims are identical to the claims filed in the parent application originally and .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.  (2014).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the 2019 PEG guidance 
The claims are considered to be a method of organizing human activity as it is merely collecting and comparing data for the purpose of evaluating licenses, which is a known human activity.
While the applicant argues that the claims do not fall within the definition of human activity, the claims are commercial interactions and business relations as they show what the user is entitled to. While the applicant has removed the word payment, the transaction is still related to the process of requesting and providing services/capabilities which is a business transaction by the definition provided by the revised guidance and recited by the applicant. While the claims recite structure, such as licensing server, operations server, service provider and device, these elements are not the focus of the process by rather the elements which are transferring the information 
While the applicant has argued that the claims are integrated into a practical application the applicant again hasn’t recited specific granular control but rather generically sending and receiving files and now overwriting data which are all known techniques and generic in nature. Given the broad generic nature of the claims the claims continue to allow any means of carrying out the instructions and merely recites the transmission of the information between devices. As such the claims continue to fail to recite a practical application and are therefore not found to be significantly more than the abstract idea.
The limitation of “generating one or more additional licenses” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the implied use of a generic computer components, such as 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the use of memory to generate and store licenses using routine generic functions. The implied computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as stated above. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 2 and 11, recite the type of computer and that it is offline but this does not change the process but rather defines what performs it and when. Claims 3 and 12 state where the transmissions are set and when they are sent but again this does not change the action of generating the licenses and only dictates when the transmissions are made and by what. Claims 4 and 13 establish what the device is but again this does 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the data entry steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 5 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe.
As per claims 1 and 19, Bergler discloses a method and non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for managing licenses (Abstract; discloses that Bergler is a method for managing and enforcing licenses. Col. 8, lines 9-64; disclose that the method is performed by modules stored on non-transitory computer-readable storage mediums and executed by processors), the method comprises:
	receiving a first capability request sent from a licensing server to an operations server, the first capability request requesting capacity for one or more additional licenses defining one or more capabilities to which a licensed user is entitled to have activated on a device (Col. 13, lines 6-20 and Figures 4A-4C; disclose that a terminal server which acts as a licensing server sends a request to an operations server which is referred to as the license server, for a capacity for one or more additional licenses. In this case the terminal server requests an additional license from the license server and 
	activating the requested capacity by generating one or more additional licenses based on information from one or more databases in memory, the one or more databases storing licensing information regarding which capabilities the licensed user is entitled to activate on the user device and which capabilities have already been fulfilled on the user device (Col. 14, line 61 through Col. 15, line 28; discloses that the system activates the requested capacity by generating or creating one or more additional licenses based on the available information which is stored in the system. Col. 11, lines 7-27 and Col. 13, lines 6-20; disclose that both the terminal server and license server both have databases which store licensing information. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. In this case the license defines which functions or features the user can have access to. Col. 15, line 15 through Col. 16, line 14; disclose that the system contains which capabilities or licenses have already been given and are on the devices, which is showing which capabilities have been fulfilled on the user device);
	transmitting a first capability response from the operations server to the licensing server, the first capability response indicating that the one or more capabilities to which the device is entitled under the license has been activated (Col. 14, line 61 through Col. 
		wherein the licensing server provides a second capability response to the device (Col. 14, line 61 through Col. 15, line 28; discloses that in response to the request from the terminal server the licensing server pushes down a newly issued license to the client device. In this case the response first goes to the terminal server and then another or second response is sent to the client since the response has to go through the terminal server.),
		wherein the second capability response is in response to the second capability request sent by the device to the licensing server (Col. 14, line 61 through Col. 15, line 28; discloses that in response to the request from the terminal server the licensing server pushes down a newly issued license to the client device. In this case the response first goes to the terminal server and then another response sends it to the client since the response has to go through the terminal server. The second capability request is the first request sent by the client to the terminal server which as explained above functions as the licensing server), and

	receiving a server synchronization message sent from the licensing server to the operations server, the server synchronization message based on the one or more activated capabilities included in the second capability response (Col. 16, lines 15-27; disclose that the terminal server which acts as the license server sends a message to synchronize or update the license information to the license server which acts as the operations server. This information is used to update the license itself which is then stored at both the license server and the terminal server. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. In this case the license 
	Bergler discloses that it is known to pay for licenses (Col. 1, lines 49-60; disclose that as part of a site license it is known to pay for the licenses and to charge the customer using the licenses).
	Bergler however fails to explicitly state wherein capabilities to which the licensed user is not entitled under the license as indicated by the first capability response are deactivated via overwriting, by the device, a portion of information indicated by the first capability response and transmitting a request associated with the second capability response from the operations server to a service provider, the request being generated based on the one or more activated capabilities and deactivated capabilities included in the server synchronization message. 
	Michaelis, which like Bergler talks about controlling software licenses for devices, teaches it is known to not only include which functions are activated but also which functions are deactivated to disabled in a given device, thus the license includes the capabilities to which the licensed user is not entitled under the license as indicated by the first capability response are deactivated since the license issuer indicates them as disabled (Page 6, paragraph [0070]; teach that when transmitting license information is known to include not only the enabled or activated functions but also the disabled or deactivated functions. This “way, a licensee cannot take out a license for a basic set of functions and then try to install and use software for a more elaborate set of functions” 
	Therefore, from this teaching of Michaelis, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses provided by Bergler, with storing and transmitting the deactivated capabilities along with the activated capabilities as taught by Michaelis, for the purposes of ensuring the customer or licensee is not given access to functions or capabilities to which they have yet to pay for. Since Bergler already stores the information pertaining to which functions have been enabled it would have been obvious as shown in Michaelis to also store which functions are disabled to prevent the user or licensee from trying to use functions they have not paid for.
The combination fails to explicitly state, wherein the request associated with the second capability response is generated based on the one or more services provided included in the server synchronization message. Additionally the combination fails to establish that the deactivation is via overwriting, by the device, a portion of information indicated by the first capability response.
Weixel, which like Michaelis talks about wireless carriers, teaches it is known to transmit a request associated with the second capability response from the operations server to a service provider such as a wireless network carrier, wherein the request for payment is generated based on the completion of a service (Col. 7, lines 25-49; teaches that upon completing a service for a customer it is known for a vendor to collect 
Therefore, from this teaching of Weixel, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler and Michaelis, with charging the service provider as taught by Weixel, for the purposes of collecting payment for services rendered, in this case the services are providing a license which shows which functions or capabilities are enabled and which ones are disabled. Since Bergler shows the requirement to pay for services such as the delivery of software licenses, it would have been obvious that upon sending the software license to the mobile device to then charge the service provider for the product since services have been rendered. As it is known for vendors to charge for services rendered, as shown in Weixel. By using this known method of collecting payment the vendor can get paid for services rendered, without having to charge the customer directly, ensuring that they get compensated without having to trouble the customer directly.
The combination fails to establish that the deactivation is via overwriting, by the device, a portion of information indicated by the first capability response.

The combination of Bergler, Michaelis and Weixel, teaches a licensing system where additional licenses are generated based capacity requests. The licenses indicate which features are enabled as well as disabled. It is also known to request payment for these functions or capabilities and for these requests to include requests for new features. 
The sole difference between the combination and the claimed subject matters is that the combination does not disclose that the second capability response overwrites information from a previous response to modify at least one existing capability on the licensed user device. The Bergler reference shows that the license values are amended or updated to include new information but not that the new information overwrites the previous information. 

The Omshehe reference shows that the concept of replacing license information of an existing response by overwriting the existing file is known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the appending of license files shown in the Bergler reference with overwriting the existing file using the information of the new request as shown in Omshehe.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Omshehe, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis and Weixel, with the overwriting the existing information with new information as taught by Omshehe, for the purposes of updating the license file with new information. Since Bergler already talks about updating a license to include new information, it would have been obvious to overwrite the existing license with the new information as it is the other known way of updating a license file as shown in Omshehe.
As per claim 4, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; Michaelis further teaches wherein the device is one of a gaming device, a video processing device, a base station, a router, a digital cable receiver or a smart phone (Page 1, paragraphs [0005], [0009] and [0024]; teach that the device requiring the license is a wireless device such as a PDA or cellular phone. It also states that it is known that cellular phones act as gaming devices as such the device is a gaming device as well). 
As per claim 5, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; Weixel further teaches wherein the service provider is one of a wireless communications provider or a cable television provider (Col. 7, lines 25-49; teach that the service provider is a wireless communications provider).
Claim(s) 2, 10-11, and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Tyhurst et al. (US 2009/0300137 A1) hereafter Tyhurst.
As per claim 2, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; Bergler further discloses wherein the licensing server or terminal server is a laptop computer (Col. 7, lines 20-31; disclose that the computer can be a laptop device. Col. 13, line 53 through Col. 14, line 11; disclose that the client connects through the terminal server to access the applications). 

Bergler discloses managing licenses and enforcing those licenses where the client device accessed the terminal server or license server though a form of communication. However, fails to explicitly state that the device is offline and the mode of communication does not require an internet connection.
Tyhurst teaches it is known to have the device connected to the licenses server and where the device is offline as it is not connected to the internet.
It would have been obvious to one of ordinary skill in the art to include in the system for managing licenses and enforcing them of Bergler the ability for the device to communicate with the terminal server or license server without requiring the use of the 
Therefore, from this teaching of Tyhurst, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis, Weixel and Omshehe, with communicating with the terminal server or license server without needing an internet connection as taught by Tyhurst, for the purposes of allowing the devices to connect and receive service without requiring an internet connection. While Bergler does not explicitly state that an internet connection it necessary it fails to show that one is not necessary, however as shown in Tyhurst it is known to allow the device to connect to the server using other means other than an internet connection as such it would have been obvious for the device to be offline and connecting through other options as shown in Tyhurst as this would eliminate the need of an internet connection while still making use of a well-known method of communication.
As per claim 10, Bergler discloses a system for managing licenses (Abstract; discloses that Bergler is a system for managing and enforcing licenses), comprising:
a licensing server, wherein the licensing server is in communication with a device (Col. 13, lines 6-20; disclose that the system contains a terminal server which acts as the licensing server since it is in communication with the device and distributes the licenses after they are generated); and

receives a first capability request from the licensing server, the first capability request requesting capacity for one or more additional licenses defining one or more capabilities to which a licensed user is entitled to have activated on a device (Col. 13, lines 6-20 and Figures 4A-4C; disclose that a terminal server which acts as a licensing server sends a request to an operations server which is referred to as the license server, for a capacity for one or more additional licenses. In this case the terminal server requests an additional license from the license server and the license server determines if there is available capacity or if there is a license available from the license pool. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. In this case the license defines which functions or features the user can have access to),
activates the requested capacity by generating one or more additional licenses based on information from one or more databases in memory, the one or more databases storing licensing information regarding which capabilities the licensed user is entitled to activate on the device and which capabilities have already been fulfilled on 
transmits a first capability response to the licensing server, the first capability response indicating that the one or more capabilities to which the device is entitled under the license has been activated (Col. 14, line 61 through Col. 15, line 28; discloses that in response to the request from the terminal server the licensing server pushes down a newly issued license to the client device. In this case the response first goes to the terminal server and then another response sends it to the client since the response has to go through the terminal server. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. In this case the license defines which functions or features the user can have access to. These capabilities or functions are indicated as being activated since they a license has been issued),

wherein the second capability response is in response to a second capability request sent by the device to the licensing server (Col. 14, line 61 through Col. 15, line 28; discloses that in response to the request from the terminal server the licensing server pushes down a newly issued license to the client device. In this case the response first goes to the terminal server and then another response sends it to the client since the response has to go through the terminal server. The second capability request is the first request sent by the client to the terminal server which as explained above functions as the licensing server), and
wherein the second capability response includes the one or more activated capabilities to which the device is entitled under the license as indicated by the first capability response and that have not yet been fulfilled (Col. 14, line 61 through Col. 15, line 28; discloses that in response to the request from the terminal server the licensing server pushes down a newly issued license to the client device. In this case the response first goes to the terminal server and then another or second response is sent to the client since the response has to go through the terminal server. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. In this case the 
receives a server synchronization message from the licensing server, the server synchronization message based on the one or more activated capabilities included in the second capability response (Col. 16, lines 15-27; disclose that the terminal server which acts as the license server sends a message to synchronize or update the license information to the license server which acts as the operations server. This information is used to update the license itself which is then stored at both the license server and the terminal server. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. In this case the license defines which functions or features the user can have access to. As such the message which the license information is based on one or more activated or licensed capabilities which were contained in the second capability response as these are the features that the client device was granted access to), 
Bergler discloses that it is known to pay for licenses (Col. 1, lines 49-60; disclose that as part of a site license it is known to pay for the licenses and to charge the customer using the licenses).
Bergler however fails to explicitly state a service provider in communication with a licensing server, and that the operations server is in communication with the service 
Michaelis, which like Bergler talks about controlling software licenses for devices, teaches it is known to not only include which functions are activated but also which functions are deactivated to disabled in a given device, thus the license includes the capabilities to which the licensed user is not entitled under the license as indicated by the first capability response are deactivated since the license issuer indicates them as disabled (Page 6, paragraph [0070]; teach that when transmitting license information is known to include not only the enabled or activated functions but also the disabled or deactivated functions. This “way, a licensee cannot take out a license for a basic set of functions and then try to install and use software for a more elaborate set of functions” as stated in Michaelis. Since Bergler already stores the information pertaining to which functions have been enabled it would have been obvious as shown in Michaelis to also store which functions are disabled to prevent the user or licensee from trying to use functions they have not paid for).
	Therefore, from this teaching of Michaelis, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses provided by Bergler, with storing and transmitting the deactivated 
	The combination fails to explicitly state, a service provider in communication with a licensing server, and that the operations server is in communication with the service provider, wherein the request for payment is generated based on the one or more services provided included in the server synchronization message.
Weixel, which like Michaelis talks about wireless carriers, teaches it is known to transmit a request from the operations server to a service provider associated with the second capability response, such as a wireless network carrier, wherein the request for payment is generated based on the completion of a service (Col. 7, lines 25-49; teaches that upon completing a service for a customer it is known for a vendor to collect payment by transmitting a request for payment to a service provider. Since Bergler shows the requirement to pay for services such as the delivery of software licenses, it would have been obvious that upon sending the software license to the mobile device to then charge the service provider for the product since services have been rendered. As it is known for vendors to charge for services rendered, as shown in Weixel. By using this known method of collecting payment the vendor can get paid for services rendered, without having to charge the customer directly, ensuring that they get compensated without having to trouble the customer directly).

The combination fails to establish that the deactivation is via overwriting, by the device, a portion of information indicated by the first capability response. The combination fails to explicitly state, a service provider in communication with a licensing server, and that the operations server is in communication with the service provider. 
Omshehe, which like Bergler talks about updating a license, teaches it is known for the second capability response overwrites information from the previous response to modify at least one existing capability on the licensed user device (Page 5, paragraph [0046]; teaches that when updating a license there are two ways of approaching the update, to append the license to include the new information as shown in Bergler or to completely replace or overwrite the license with the new information. Which would 
The combination of Bergler, Michaelis and Weixel, teaches a licensing system where additional licenses are generated based capacity requests. The licenses indicate which features are enabled as well as disabled. It is also known to request payment for these functions or capabilities and for these requests to include requests for new features. 
The sole difference between the combination and the claimed subject matters is that the combination does not disclose that the second capability response overwrites information from a previous response to modify at least one existing capability on the licensed user device. The Bergler reference shows that the license values are amended or updated to include new information but not that the new information overwrites the previous information. 
The Omshehe reference teaches that when updating licenses it is known to either append the existing license or to completely replace or overwrite the license information.
The Omshehe reference shows that the concept of replacing license information of an existing response by overwriting the existing file is known in the prior art at the time of the invention.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Omshehe, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis and Weixel, with the overwriting the existing information with new information as taught by Omshehe, for the purposes of updating the license file with new information. Since Bergler already talks about updating a license to include new information, it would have been obvious to overwrite the existing license with the new information as it is the other known way of updating a license file as shown in Omshehe.
The combination fails to explicitly state, a service provider in communication with a licensing server, and that the operations server is in communication with the service provider.
Tyhurst, which like Bergler talks about a software distribution system, teaches  a system comprising a service provider in communication with a licensing server, wherein the licensing server is in communication with a device (Page 2, paragraphs [0020], [0022], Page 12, paragraph [0094]; teaches that the server provider operates the mobile 
	an operations server in communication with the service provider and the licensing server (Page 2, paragraphs [0020], [0022], Page 12, paragraph [0094]; teaches that the server provider operates the mobile data server. Figure 8 and Page 23, paragraphs [0229]-[0234]; teaches that the operations server or mobile data server as well as the device controller or licensing server are in communication with the service provider as they are in communication with the mobile data server).
	Since Bergler discloses receiving software services from a provider and paying for licenses to access those services, it would have been obvious that the provider providing the software services could be a service provider as shown in Tyhurst. This would allow the device user to request and receive software from the service provider as shown in Tyhurst while still allowing the control and management that software using licenses. Thus enabling the bundled software shown in Tyhurst to be controlled and managed ensuring that the licensee doesn’t have access to features or functions they haven’t paid for as shown in Michaelis. Since Tyhurst Page 7, paragraph [0061]; teaches that the system allows for features of a device to be enabled or disabled, it would have been obvious to use a license management system of Bergler to achieve this result. Further as shown in Weixel it would have been obvious to charge the customer for the services by billing the service provider directly, but in order to do so 
	Bergler discloses a method for managing and enforcing licenses on devices. However, fails to disclose that the service provider is connected to the servers.
	Tyhurst teaches a system of distributing software to user devices by connecting the service provider to the servers of the system.
	It would have been obvious to one of ordinary skill in the art to include in the license management and enforcement system of Bergler the ability to obtain software and services from a service provider by connecting the service provider to the servers of the system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically by communicating with the service provider the servers would be able to provide access to the available software while still managing and enforcing the use of that software through the licenses which are generated and distributed.
Therefore, from this teaching of Tyhurst, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis Weixel and Omshehe, with communicating with the service provider as taught by Tyhurst, for the purposes of communicating with the service provider in order to receive software. Since Bergler discloses receiving software services from a provider and paying for licenses to 
As per claim 11, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; Bergler further discloses wherein the licensing server or terminal server is a laptop computer (Col. 7, lines 20-31; disclose that the computer can be a laptop device. Col. 13, line 53 through Col. 14, line 11; disclose that the client connects through the terminal server to access the applications). 
Tyhurst, which teaches the same device connection where the device connects to a server which connects to another server, further teaches wherein the licensing server is a laptop computer as shown in Bergler, and wherein the device is offline (Page 7; paragraph [0061]; teaches that the computer which runs the device management application can be any computer having an Internet connection and any necessary communication component installed. Page 8, paragraph [0063]; teaches that the computer can be a notebook computer or a laptop, as such the computer which contains the device controller or license server is a laptop computer. Page 8, paragraph [0065]; teaches that the computer or device manager is connected to the Internet and the mobile device is connected to the computer through Bluetooth or USB cable, thus the device itself is offline and not connected to the Internet. From this it would have 
Bergler discloses managing licenses and enforcing those licenses where the client device accessed the terminal server or license server though a form of communication. However, fails to explicitly state that the device is offline and the mode of communication does not require an internet connection.
Tyhurst teaches it is known to have the device connected to the licenses server and where the device is offline as it is not connected to the internet.
It would have been obvious to one of ordinary skill in the art to include in the system for managing licenses and enforcing them of Bergler the ability for the device to communicate with the terminal server or license server without requiring the use of the internet as taught by Tyhurst, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Tyhurst, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis, Weixel and Omshehe, with communicating with the terminal server or license server without needing an internet connection as taught by Tyhurst, for the purposes of allowing the devices to connect and receive service without requiring an internet connection. While Bergler does not explicitly state that an internet connection it necessary it fails to show 
As per claim 13, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; Michaelis further teaches wherein the device is one of a gaming device, a video processing device, a base station, a router, a digital cable receiver or a smart phone (Page 1, paragraphs [0005], [0009] and [0024]; teach that the device requiring the license is a wireless device such as a PDA or cellular phone. It also states that it is known that cellular phones act as gaming devices as such the device is a gaming device as well).
Tyhurst further teaches wherein the device is one of a gaming device, a video processing device, a base station, a router, a digital cable receiver or a smart phone (Page 5, paragraph [0045]; discloses that the device is a smartphone).
As per claim 14, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; Weixel further teaches wherein the service provider is one of a wireless communications provider or a cable television provider (Col. 7, lines 25-49; teach that the service provider is a wireless communications provider).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Sjolander et al. (US 6,587,959 B1) hereafter Sjolander.
As per claim 3, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; however the combination fails to explicitly disclose transmitting the first capability response to a backup licensing server, wherein the backup licensing server provides the second capability response to the device upon failure of the licensing server.
	Sjolander, which like Bergler talks about server communications, teaches that it is known to transmit a response to a backup server, upon failure of the primary server (Col. 3, lines 35-62; teaches that it is known that upon detecting a failure in the primary server to route all messages through the backup server. This is done to provide greater fault tolerance and to improve the systems reliability. Since Bergler discloses communicating through servers it would have been obvious to route the messages or responses through backup server as shown in Sjolander, and for the backup server to provide the response to the device upon the failure of the primary server. By doing this the system has increased fault tolerance and reliability as taught by Sjolander).
Therefore, from this teaching of Sjolander, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel and Omshehe, with the use of a backup server as taught by Sjolander, for the purposes of forwarding or re-routing messages to a backup server to improve fault tolerance as taught by Sjolander. Since Bergler discloses communicating through servers it would .

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Pouliot (US 2008/0046961 A1) hereafter Pouliot.
As per claim 6, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; Bergler, further disclose it is known to contain a functions list of functions to enable (Col. 10, lines 43-60; teaches that when enabling features or functions it is known to have a list of features to enable. Specifically that the request for a licenses contains a list of which functions or features should be enabled).
However the combination fails to explicitly disclose wherein the first capability response comprises a first timestamp.
	Pouliot, which talks about transmissions from servers, teaches it is known where the response contains a timestamp (Page 3, paragraph [0024]; teaches that it is known to use timestamps so it is known how long the result will be valid for. This is known to be useful for client-side devices which are executing offline to determine the period of time when the results are valid. Since Bergler discloses upgrading licenses it would 
Therefore, from this teaching of Pouliot, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel and Omshehe, with the transmitting of timestamps as taught by Pouliot, for the purposes of tracking the duration of valid results. Since Bergler discloses upgrading licenses it would have been obvious to include a timestamp to determine in the client device how long the features covered by the license would remain active and the results from the server remain valid as shown in Pouliot.

Claim(s) 7 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Tyhurst et al. (US 2009/0300137 A1) hereafter Tyhurst, further in view of Pouliot (US 2008/0046961 A1) hereafter Pouliot.
As per claim 7, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; Bergler, further discloses it is known to contain a functions list of functions to enable (Col. 10, lines 43-60; teaches that when enabling features or functions it is known to have a list of features to enable. Specifically that the 
	The combination however fails to explicitly disclose the second capability response comprises a unique identifier for the device and a second timestamp.
Tyhurst, which like Bergler talks about a software distribution system, teaches wherein the second capability response comprises a unique identifier for the device (Page 23, paragraph [0234] and Page 24, paragraphs [0236]-[0240]; teaches that the device is sent a private encryption key which is based off the unique identifier of the device, thus this acts as a unique identifier for the device to decrypt the information which is sent to the device. This would allow the system to determine the specific device the software will be used and also ensure that software is limited to that device. Since Bergler also limits the use of the software to a specific device, it would have been obvious to send a unique identifier for the device as done in Tyhurst to ensure only that device can make use of the software, which is the goal of Bergler).
	Therefore, from this teaching of Tyhurst, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis, Weixel and Omshehe, with sending a unique identify for the device as part of the request as taught 
The combination fails to explicitly disclose wherein the second capability response comprises a second timestamp.
Pouliot, which talks about transmissions from servers, teaches it is known where the response contains a timestamp (Page 3, paragraph [0024]; teaches that it is known to use timestamps so it is known how long the result will be valid for. This is known to be useful for client-side devices which are executing offline to determine the period of time when the results are valid. Since Tyhurst discloses upgrading software or unlocking features it would have been obvious to include a timestamp to determine in the client device how long these features would remain active and the results from the server remain valid as shown in Pouliot. It would have been obvious that this information is relayed to the device to determine how long the features are to remain active).
Therefore, from this teaching of Pouliot, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel, Omshehe, and Tyhurst, with the transmitting of timestamps as taught by Pouliot, for the purposes of tracking the duration of valid results. Since Bergler discloses upgrading licenses features it would have been obvious to include a timestamp to determine in the client 
As per claim 15, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; Bergler, further disclose it is known to contain a functions list of functions to enable (Col. 10, lines 43-60; discloses that when enabling features or functions it is known to have a list of features to enable. Specifically that the request for a licenses contains a list of which functions or features should be enabled).
However the combination fails to explicitly disclose wherein the first capability response comprises a first timestamp.
	Pouliot, which talks about transmissions from servers, teaches it is known where the response contains a timestamp (Page 3, paragraph [0024]; teaches that it is known to use timestamps so it is known how long the result will be valid for. This is known to be useful for client-side devices which are executing offline to determine the period of time when the results are valid. Since Bergler discloses upgrading licenses it would have been obvious to include a timestamp to determine in the client device how long the features covered by the license would remain active and the results from the server remain valid as shown in Pouliot).
Therefore, from this teaching of Pouliot, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel, Omshehe and Tyhurst, with the transmitting of timestamps as taught by Pouliot, for the purposes of tracking the duration of valid results. Since Bergler discloses upgrading licenses it 
As per claim 16, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; Bergler, further discloses it is known to contain a functions list of functions to enable (Col. 10, lines 43-60; discloses that when enabling features or functions it is known to have a list of features to enable. Specifically that the request for a license contains a list of which functions or features should be enabled. From this it would have been obvious that the response or license will include the list of features which are to be enabled. It would have been obvious as part of the response from the server to include this list of features so that the device is aware of what features are covered by the license and what the user will have access to. It would have been obvious that this information is relayed to the device to determine how long the features are to remain active as the licenses in Bergler expire over time).
	Tyhurst, which like Bergler talks about a software distribution system, teaches wherein the second capability response comprises a unique identifier for the device (Page 23, paragraph [0234] and Page 24, paragraphs [0236]-[0240]; teaches that the device is sent a private encryption key which is based off the unique identifier of the device, thus this acts as a unique identifier for the device to decrypt the information which is sent to the device. This would allow the system to determine the specific device the software will be used and also ensure that software is limited to that device. Since Bergler also limits the use of the software to a specific device, it would have been 
	Therefore, from this teaching of Tyhurst, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by the combination of Bergler, Michaelis, Weixel and Omshehe, with sending a unique identify for the device as part of the request as taught by Tyhurst, for the purposes of ensuring the software is limited to only the device which is entitled and making the request. Since Bergler also limits the use of the software to a specific device, it would have been obvious to send a unique identifier for the device as done in Tyhurst to ensure only that device can make use of the software, which is the goal of Bergler.
The combination fails to explicitly disclose wherein the second capability response comprises a second timestamp.
Pouliot, which talks about transmissions from servers, teaches it is known where the response contains a timestamp (Page 3, paragraph [0024]; teaches that it is known to use timestamps so it is known how long the result will be valid for. This is known to be useful for client-side devices which are executing offline to determine the period of time when the results are valid. Since Tyhurst discloses upgrading software or unlocking features it would have been obvious to include a timestamp to determine in the client device how long these features would remain active and the results from the server remain valid as shown in Pouliot. It would have been obvious that this information is relayed to the device to determine how long the features are to remain active).
.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Szucs (US 2006/0015502 A1) hereafter Szucs.
As per claim 8, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; Bergler further discloses wherein the server synchronization message comprises a list of capabilities enabled on each device and the server identifier (Col. 16, lines 15-27; disclose that the terminal server which acts as the license server sends a message to synchronize or update the license information to the license server which acts as the operations server. This information is used to update the license itself which is then stored at both the license server and the terminal server. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one 
The combination however fails to explicitly state that the server synchronization message comprises a third timestamp, and a list of devices.
Szucs, which talks about content protection and copy management, teaches it is known that a server synchronization message comprises a server identifier, a timestamp, and a list of devices and information on each device of the list of devices (Page 8, paragraphs [0151]-[0158]; teaches that is known when a device is added to a network it is known to send out an message to synchronize the server with the devices. This message contains a timestamp to indicate when the settings were changed. Szucs further teaches it is known to enquire Servers to obtain status, by doing so the specific server identifier would have to be present. Without this context the information would not be relevant. The response provides of all the devices, their ID's and their currently values. From this it would have been obvious that the synchronization message shown in Bergler contains the information found in Szucs to ensure that the server is aware of any and all changes made in the system as taught by Szucs).
Therefore, from this teaching of Szucs, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel and Omshehe, .

Claim(s) 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Gerdes et al. (US 2008/0215758 A1) hereafter Gerdes.
As per claims 9 and 20, the combination of Bergler, Michaelis, Weixel and Omshehe teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the device is a replacement device and further comprising verifying that an original device has released its capabilities before activating the capabilities on the replacement device.
Gerdes, which like Bergler talks about controlling the use of software through licenses, teaches wherein the device is a replacement device and further comprising verifying that an original device has released its capabilities before activating the capabilities on the replacement device (Page 2, paragraphs [0014]-[0017]; teaches that it is known to issue a license to a second device or replacement device and that it is known to transfer either to the same user or to a different user. During the transfer 
Therefore, from this teaching of Gerdes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by Bergler, Michaelis, Weixel and Omshehe, with verifying the release of the software prior to transfer of the license as taught by Gerdes, for the purposes of ensuring that the software license is limited to a single device at a time as shown in Gerdes. Since the goal of Bergler is to control and enforce software licenses it would have been obvious to verify that the original device is in fact no longer in using the software prior to issuing a new license to a replacement or secondary device as this would ensure the rules of the license are followed and enforced as shown in Gerdes.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Tyhurst et al. (US 2009/0300137 A1) hereafter Tyhurst, further in view of Sjolander et al. (US 6,587,959 B1) hereafter Sjolander.
As per claim 12, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; however the combination fails to explicitly disclose wherein the operations server further transmits the first capability response to a backup licensing server, wherein the backup licensing server provides the second capability response to the device upon failure of the licensing server.
Sjolander, which like Bergler and Tyhurst talks about server communications, teaches that it is known to transmit a response to a backup server, upon failure of the primary server (Col. 3, lines 35-62; teaches that it is known that upon detecting a failure in the primary server to route all messages through the backup server. This is done to provide greater fault tolerance and to improve the systems reliability. Since Bergler and Tyhurst disclose communicating through servers it would have been obvious to route the messages or responses through backup server as shown in Sjolander, and for the backup server to provide the response to the device upon the failure of the primary server. By doing this the system has increased fault tolerance and reliability as taught by Sjolander).
Therefore, from this teaching of Sjolander, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel, Omshehe and Tyhurst, with the use of a backup server as taught by Sjolander, for the purposes of forwarding or re-routing messages to a backup server to improve fault tolerance as .

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Tyhurst et al. (US 2009/0300137 A1) hereafter Tyhurst, further in view of Szucs (US 2006/0015502 A1) hereafter Szucs.
As per claim 17, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; Bergler further discloses wherein the server synchronization message comprises a list of capabilities enabled on each device and the server identifier (Col. 16, lines 15-27; disclose that the terminal server which acts as the license server sends a message to synchronize or update the license information to the license server which acts as the operations server. This information is used to update the license itself which is then stored at both the license server and the terminal server. Col. 10, line 43-60 and Col. 16, line 6-14; discloses that the license defines one or more capabilities or features which a licensed user is entitled to have activated on a device. It also includes the server ID. In this case the license defines 
The combination however fails to explicitly state that the server synchronization message comprises a third timestamp, and a list of devices.
Szucs, which talks about content protection and copy management, teaches it is known that a server synchronization message comprises a server identifier, a timestamp, and a list of devices and information on each device of the list of devices (Page 8, paragraphs [0151]-[0158]; teaches that is known when a device is added to a network it is known to send out an message to synchronize the server with the devices. This message contains a timestamp to indicate when the settings were changed. Szucs further teaches it is known to enquire Servers to obtain status, by doing so the specific server identifier would have to be present. Without this context the information would not be relevant. The response provides of all the devices, their ID's and their currently values. From this it would have been obvious that the synchronization message shown in Bergler contains the information found in Szucs to ensure that the server is aware of any and all changes made in the system as taught by Szucs).
Therefore, from this teaching of Szucs, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of updating an electronic device as provided by Bergler, Michaelis, Weixel, Omshehe and Tyhurst, with the information found in the synchronization message taught by Szucs, for the purposes of updating the server with the new configurations as they occur. From .

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergler et al. (US 7,343,297 B2) hereafter Bergler, in view of Michaelis (US 2005/0005098 A1) hereafter Michaelis, further in view of Weixel (7,376,584 B1) hereafter Weixel, further in view of Omshehe et al. (US 2002/0069172 A1) hereafter Omshehe, further in view of Tyhurst et al. (US 2009/0300137 A1) hereafter Tyhurst, further in view of Gerdes et al. (US 2008/0215758 A1) hereafter Gerdes.
As per claim 18, the combination of Bergler, Michaelis, Weixel, Omshehe and Tyhurst teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the device is a replacement device and further discloses wherein the operations server verifies that an original device has released its capabilities before activating the capabilities on the replacement device.
Gerdes, which like Bergler talks about controlling the use of software through licenses, teaches wherein the device is a replacement device and wherein the operations server verifies that an original device has released its capabilities before activating the capabilities on the replacement device (Page 2, paragraphs [0014]-[0017]; teaches that it is known to issue a license to a second device or replacement device and that it is known to transfer either to the same user or to a different user. During the transfer process the system which is hardware running software verifies that the original 
Therefore, from this teaching of Gerdes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of managing licenses as provided by Bergler, Michaelis, Weixel, Omshehe and Tyhurst, with verifying the release of the software prior to transfer of the license as taught by Gerdes, for the purposes of ensuring that the software license is limited to a single device at a time as shown in Gerdes. Since the goal of Bergler is to control and enforce software licenses it would have been obvious to verify that the original device is in fact no longer in using the software prior to issuing a new license to a replacement or secondary device as this would ensure the rules of the license are followed and enforced as shown in Gerdes.

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 8 regarding the Claim Objections, the Examiner has removed the objections based on the applicant’s amendments.
In response to the applicant’s arguments on page 8 regarding the Double Patenting rejections.
The Examiner respectfully disagrees.
Lacking any specific argument from the applicant regarding the Double Patenting rejections the rejections have been maintained. Specifically although the claims at issue are not identical, they are not patentably distinct from each other because, the current claims are identical to the claims filed in the parent application originally and narrowed over time. Thus the broad claims of the current case are obvious over the narrower version which were previously allowed. The current claim amendments were already part of the parent claims and as such does not change the fact that the broader claims of the current case are covered by the narrower claims of the parent case. Therefore the rejections have been maintained.
In response to the applicant’s arguments on page 8 regarding the Claim Interpretations, the Examiner will no longer consider the claims under 112(f) based on the applicant’s amendments.
In response to the applicant’s arguments on pages 8-11, specifically that “With respect to the above, the Office Action cites to Col. 14, ln.61 - Col. 15, In. 28 of Bergler.”
	[quoting Bergler]
“This portion merely describes that a 'new license' is provided to a client. There is no description regarding, "capabilities to which the licensed user is not entitled under 
“The Office Action additionally cites to Col. 10, 11. 43-60, and Col. 16, 11. 6-14, and describes these portions as, "the license defines which functions or features the user can have access to. These capabilities or functions are indicated as being activated since they a license has been issued. Thus the response has a license which the user is entitled to features but there are features are not fulfilled in that they are not activated yet since the license is not present on the device."”
“Bergler describes the routine process of providing a license with a fixed set of capabilities to a client. However, Bergler does not teach anything regarding, a "first capability response" and a "second capability response" transmitted between different systems, where the second capability response deactivates certain capabilities indicated in the first capability response. The deactivation is "via overwriting, by [a] device, a portion of information indicated by the first capability response."”
“Bergler does not contemplate or teach "overwriting" a portion of information as recited in amended claim 1. Instead, Bergler merely describes providing fixed licenses and lacks the fine-grained ability to activate or deactivate capabilities.”
[quoting applicant’s specification paragraph [0003]]
“The Office Action additionally cites to para. [0070] of Michaelis, however this portion does not cure the deficiencies of Bergler. Indeed, para. [0070] merely describes that, "different licenses may be granted for different sets of functions." Michaelis does 
“Weixel was not cited to suggest or disclose features related to the above, and fails to cure the deficiencies of Bergler and Michaelis. Therefore, Applicant respectfully requests withdrawal of the rejection of claim 1 and its dependent claims. Amended claims 10 and 19 recite one or more features similar to the features of amended claim 1, and Applicant respectfully requests withdrawal of the rejection of claims 10, 19, and their respective dependent claims, for at least the reasons above, where applicable.”
The Examiner respectfully disagrees.
The applicant is arguing specifically that the deactivation is done by overwriting, by the device, a portion of the information indicated by the first capability response, the combination does in fact show activating and deactivating capabilities. Thus the only difference is the manner in which the deactivation is achieved, as shown in the parent case the Omshehe does in fact overwriting one file with another for updating the license. As such when combined the references read over the claims as currently amended. Therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 11-13, regarding the 101 rejections specifically that, “Applicant's claim set does not fall within the above-recited definition. Indeed, claim 1 recites technical details which appear to have no relation to the above-recited definition. For example, claim 1 recites detailed features regarding a complex combination of different systems and devices. As an example, claim 1 recites a 'licensing server,' 'operations server,' 'service provider,' 'device,' and so on.”

“Additionally, the features of Applicant's claim set are integrated into a practical application. Applicant's claim set addresses technical problems associated with fine-grain control of capabilities on devices, whether they were obtained from a manufacturer or from a third-party service provider. For example, para. [0003] of Applicant's published application describes:”
[quoting paragraph [0003]]
“The features of Applicant's claim set address this technological problem using synchronized capability response messages. To deactivate capabilities, a second capability response message may overwrite portions of a different capability response message. This overwriting may therefore cause updating of a device to enforce new, fine-grained, capabilities.”
“The technical problem is specific to the technological environment in which hardware or software capabilities may fluctuate over time, and the claim set is allowable at least under the reasoning of DDR Holdings.”
“Since the claim set addresses such technical concerns, and improves upon current technological schemes, Applicant requests withdrawal of the§ 101 rejection.”
The Examiner respectfully disagrees.
While the applicant argues that the claims do not fall within the definition of human activity, the claims continue to be directed to a commercial interactions and 
While the claims recite structure, such as licensing server, operations server, service provider and device, these elements are not the focus of the invention by rather the elements which are transferring the information back and forth for the purpose of implementing a license. Specifically limiting access of the user. That is to say the hardware itself is not being improved but rather describing where the data is moving to and from. Further by the applicant’s description these “capabilities constrain user action” so it is clearly directed toward organizing human activity as it is intended to constrain or control user actions. 
As for the complexity and “fine-grained” nature of the claims the claims continue to be merely updating files which are to be read at a later time to determine what a device can and cannot do. This the granularity of the control rests on the content of the files being updated not in the manner in which they are moved.  As highlighted in Figure 9, the figure outlines where the requests go and come from, this again is not showing granularity but rather the path of transmission. As noted above transmitting data is considered to be merely insignificant extra solution activity, as shown in MPEP 2106.05(g). 

Further while the applicant has addressed a technological problem using synchronized capability response messages, however the paragraph cited [0003] shows the “software gets tied to a hardware identity, limiting capability upgrade opportunities or hardware substitution”. This was addressed in the parent application and removed from the current application. Thus the claims continue to be directed toward sending, receiving and updating files for the purposes of implementing a software license which is a known business practice. As noted above the overwriting of a file is merely replacing one file with another which is a known computing function and as such does not serve to render the claims into a practical application.
As for the DDR Holdings case the applicant has not actually argued any specifics of the case or shown how the claims are similar to the claims of the DDR Holdings case at all. Such an argument is merely an allegation and as such not considered to be persuasive. Further the technological environment and the problem have been discussed above and lacking any additional arguments the Examiner has not been persuaded. 

All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Bergler in view of Michaelis, further in view of Weixel, and, where appropriate, in further view of Tyhurst, Sjolander, Pouliot, Szucs and Gerdes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3/17/2021